Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),
was filed in this application after final rejection. Since this application is eligible for continued examination
under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the
previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
8/24/2022 has been entered.

The claims 1, 7 and 13 have been amended. Claims 1-19 are pending.

Response to Amendments
Applicant’s amendments and arguments have been considered and the 112(a) rejection is hereby removed.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Arguments
With respect to the 101 arguments, Applicant argues that the claims are directed to a practical application (see Remarks at pg. 7). Specifically, Applicant argues that “the claims are generally directed to the practical application of using a mapped human experience insight to generate a human experience recommendation which results in a realization of enhancing a customer’s experience with an organization during a lifecycle of their relationship” (See Remarks at pg. 8). However, Examiner respectfully disagrees. Examiner notes that using a mapped human experience insight to generate a human experience recommendation which results in a realization of enhancing a customer’s experience with an organization during a lifecycle of their relationship is a manner of enhancing business relations through mapping human behaviors. Therefore, the claimed invention recites methods of organizing human activity. The additional elements recited in the claims include “the results engine executing on a hardware processor of an information handling system;” “a system comprising: a processor; a data bus coupled to the processor; and “a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor.” The claimed additional elements do not practically apply the abstract idea because they merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”.

With respect to the 102 argument, Applicant argues that Ravichandran does not disclose “a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization, much less the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization, where the human experience of the customer includes a customer experience of the customer and a user experience of the customer as required by claims 1, 7 and 13” (See Remarks at pg. 8). However, Examiner notes that this argument is now moot, as the amended limitation is now rejected by Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan). See the updated rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 5-9, 11-15 and 17-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-9, 11-15 and 17-19 of copending Application No.16/917,811 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Claims of instant App.
Claims of co-pending App. 16/917,811
1
1
2
2
3
3
5
5
6
6
7
7
8
8
9
9
11
11
12
12
13
13
14
14
15
15
17
17
18
18
19
19


The chart above maps claims containing similar subject matter as between the instant application and
the noted copending application. It is clear that all the elements of claims 1-3, 5-9, 11-15 and 17-19 of the instant application are to be found in the claims noted above in co-pending application 1-3, 5-9, 11-15 and 17-19 and although the claims of the two applications are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of application 16/917,811 and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations, which would have been deemed obvious by one skilled in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have
not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with Step 1, it is first noted that the claimed computer-implemented method in claims 1-6; the claimed system in claims 7-12; and the claimed non-transitory, computer-readable storage medium in claims 13-19 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-19.

In accordance with Step 2A, Prong One, claims 1-19 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claims recite:
receiving a mapped human experience insight, the mapped human experience insight being based upon mapping corresponding classes of standardized human experience concepts to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization; and
 performing a results operation … receiving the mapped human experience insight, the results operation using the mapped human experience insight to generate a human experience recommendation, the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, as described in the Applicant’s Specification in ¶0001, the invention sets forth an arrangement that enhances a customer’s experience with an organization during the lifecycle of their relationship. Therefore, the claimed language maps the lifecycle of human behaviors and experiences to enhance business relations. Accordingly, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “the results engine executing on a hardware processor of an information handling system;” “a system comprising: a processor; a data bus coupled to the processor; and “a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” for receiving data (e.g. “receiving a mapped human experience insight, the mapped human experience insight being based upon mapping corresponding classes of standardized human experience concepts to human experience enhancement objectives to provide a mapped human experience insight;” etc.); processing data (e.g. “performing a results operation … receiving the mapped human experience insight, the results operation using the mapped human experience insight to generate a human experience recommendation;”  etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements – a “the results engine executing on a hardware processor of an information handling system;” “a system comprising: a processor; a data bus coupled to the processor; and “a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of enhancing a customer’s experience with an organization during the lifecycle of their relationship) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “the present invention may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium. Any suitable computer usable or computer readable medium may be utilized” and the invention “can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (Specification, ¶0107-0109). As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan).

As per Claim 1, Kannan discloses a computer-implementable method for performing a human experience operation, comprising: 

a)	receiving a mapped human experience insight, the mapped human experience insight being based upon mapping corresponding classes of standardized human experience concepts to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight comprising a human experience insight, the human experience insight comprising information associated with how to enhance a relationship of a customer with an organization during a lifecycle of a customer relationship between the customer and the organization (Kannan: ¶0036-0041, 0050, 0088-0095, 0108-0112 and 0122: Data relevant to customer experience is gathered from a customer repository and an agent repository. A data mining engine extracts interaction attributes from the customer experience data and categorizes them to reveal a plurality of insights. he insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience. Specifically, the insights regard customer service throughout a customer service lifecycle and are used to develop customer service recommendations to improve customer experience. See ¶0054-0083 for example insights. See categorizations in Fig. 2C and Figs. 4A-4B.);

b)	performing a results operation via a results engine on a hardware processor of an information handling system, the results engine receiving the mapped human experience insight, the results operation using the mapped human experience insight to generate a human experience recommendation, the human experience recommendation comprising a proposed course of action to enhance a human experience of the customer to provide a human experience result, the human experience result enhancing the human experience of the customer with the organization; and wherein the human experience of the customer includes a customer experience of the customer and a user experience of the customer (Kannan: ¶0047-00500092-0094 and 0124-0126: The customer data gathered is from interactions between a customer and an agent (via transcription, audio recording, video recording (in the case of video chats), audio-visual recordings, and combinations thereof.) [customer experience interactions]. The data mining engine extracts a plurality of interaction attributes including, but not limited to, actual vocabulary used, contextual information, tone, speech rate, inflection usage, dialect, etc. [user experience emotions and attitudes about an interaction with a product or service]. The customer data is gathered as an input into one or more customer experience improvement modules and then the structured and unstructured data is mined by applying one or more prediction models or algorithms. The customer experience improvement module then outputs insights that are used to increase customer experience and customer satisfaction in future customer-agent interactions. The insights provide a better understanding of future customers and provide a deliverable analysis of the key drivers of customer experience. One or more customer experience improvement modules produce recommendations used by agents in the customer service department to improve their performance. See proposed course of action and recommendations in Fig. 2C. Examiner notes that the Applicant’s Specification discloses that a “user experience (UX) 304 broadly refers to a person's emotions and attitudes about using a particular product, system, or service” and a “customer experience (CX) 306 broadly refers to a customer's holistic perception of an organization, based upon their interactions 302 throughout the lifecycle of the customer relationship” (See Specification, ¶0035-0036). Also, in ¶0034 of the Applicant’s Specification “interactions 302 may be verbal, nonverbal, physical, virtual, written, or visual, or a combination thereof” (See Specification, ¶0034). Therefore, Examiner notes that Kannan’s customer experience data includes both a customer experience and user experience.).

Claims 7 and 13 recite limitations already addressed by the rejection of claim 1; therefore, the same rejection applies. 

As per Claim 2, Kannan discloses the method of claim 1, further comprising: using the human experience recommendation to institute a change that affects the human experience of a customer (Kannan: Fig. 6 and ¶0124-0127: A model provides recommendations by analyzing customers' reasons for purchasing and reasons for not purchasing a given product or service offering. The recommendations are delivered to achieve customer satisfaction and customer retention.).

Claims 8 and 14 recite limitations already addressed by the rejection of claim 2; therefore, the same rejection applies.

As per Claim 3, Ravichandran in view of Kannan discloses the method of claim 1, further comprising: iterating the results operation to generate a refined human experience recommendation (Kannan: Fig. 7 and ¶0098-0104: In an iterating process or dynamic feedback loop, customer interactions are analyzed via data mining and scored. Based on the determined score, real-time feedback, including training and corrective actions, are given to improve future customer interactions.).

Claims 9 and 15 recite limitations already addressed by the rejection of claim 3; therefore, the same rejection applies.

As per Claim 5, Ravichandran in view of Kannan discloses the method of claim 1, wherein: the results operation applies a ranked hierarchy of standardized human experience concepts when generating the mapped human experience insight (Kannan: Fig. 2C and ¶0092-0095: As reported in Fig. 2C the human experience insights are mapped and ranked for its impact on customer experience. See ¶0054-0083 for example insights.).

Claims 11 and 17 recite limitations already addressed by the rejection of claim 5; therefore, the same rejection applies.

As per Claim 6, Ravichandran in view of Kannan discloses the method of claim 1, wherein: the results operation generates the human experience recommendation based upon a weighted scatter plot of human experience enhancement objectives (Kannan: Figs. 4A-4B and ¶0093-0094 and 0107-0112: Unstructured customer experience data is categorized in queries and reported to provide/extract business insights. From the reported insights, recommendations are produced to improve performance and customer experience. See reported insights and objectives in scatter plots in Figs. 4A-4B.).

Claims 12 and 18 recite limitations already addressed by the rejection of claim 6; therefore, the same rejection applies.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan) in view of Ravichandran (US Patent Application Publication, 2019/0244225).

As per Claim 4, Ravichandran in view of Kannan discloses the method of claim 1.

Kannan does not explicitly disclose; however, Ravichandran discloses wherein: the mapped human experience insight is generated via a machine learning operation (Ravichandran: ¶0002-0003 and 0076-0078: The data processing system can use data mining techniques to identify and assess region-specific issues in a software product. For example, the data processing system can use predetermined keywords, patterns and neural networks to mine customer feedback [mapped human experience insight] from heterogeneous data sources in order to accurately and efficiently identify and assess technical problems in a software product. The data processing system can also use pattern classification, artificial neural networks, perceptron learning, machine learning, or logistic regressions to mine the feedback.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Kannan with Ravichandran’s mining technique of customer feedback to identify issues in a product because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Ravichandran’s mining technique of customer feedback to identify issues in a product in Kannan would have served Kannan’s pursuit of improving customer experience through data mining and text mining technologies to derive insights about a customer interactions (See Kannan, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 16 recite limitations already addressed by the rejection of claim 4; therefore, the same rejection applies.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US Patent Application Publication, 2010/0138282, hereinafter referred to as Kannan) in view of Kozine et al. (US Patent Application Publication, 2013/0342538, hereinafter referred to as Kozine).

As per Claim 19, Ravichandran in view of Kannan discloses the non-transitory, computer-readable storage medium of claim 13. 

Ravichandran does not explicitly disclose, however Kozine discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Kozine: ¶0092-0094: The processing device may execute instructions stored in memory deployable from a remote networked system.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Kannan with Kozine’s system for providing business insights on customer experience because the references are analogous/compatible since each is directed toward features for customer experience analytics, and because incorporating Kozine’s system for providing business insights on customer experience in Kannan would have served Kannan’s pursuit of deriving insights about a customer by analyzing interactions (See Kannan, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrissey et al. (US 2020/0279629): A system and method for gathering and analyzing electronic records. The method comprises collecting user value statements, determining personal product differentiation (PPD) scores based on the user value statements, collecting experiences related to a user reaction to a product, analyzing the collected experiences based on the PPDs, and generating at least a recommendation of a preferred product for the user.

Nandan et al. (US 2014/0089040): The invention measures and captures customer experience perception parameters against a host of touch-points and from various perspectives, through a coordinated and participative process. Further it provides detailed insight into various telecom process and application impacting the customer experience by using standard approach of eTOM process & TAM application for better understand ability. The system also enabled to perform RAG analysis for the purpose of report generation that helps the management identify good/bad customer experience areas within the total lifecycle of the interaction with the customer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683